Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Pursuant to MPEP § 609.02(II)(A)(2), the examiner has considered the information that was considered in the parent application(s).  Should the applicant wish the information to be printed on the patent, a new listing should be submitted in compliance with the formal requirements of 37 CFR 1.98(a)(1) and the timing requirements of 37 CFR 1.97.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryce Miracle on Thursday, 7/21/2022.
The application has been amended as follows: 
4. The method of claim 1, wherein the step of (b) uniformly stacking and packing each unassembled knockdown crate, further comprises positioning the bottom panel above the side panels and end panels within the tray, and shrink wrapping the tray in order to secure the knockdown crate within, thereby providing a potential purchaser with view of the quality and construction of the knockdown crate while in the packaging during display at the retail location.
5. A method for packaging and displaying knockdown crates for sale at a retail location, comprising: 
(a) providing at least one unassembled knockdown crate comprising: 
(i) two end panels, each with a bottom edge and opposing side edges, each edge comprising an interior groove extending the length thereof defining therebetween an end wall interior surface; 
(ii) a bottom panel comprising a plurality of longitudinal slats and two transverse connection members connecting the plurality of longitudinal slats in parallel, the transverse connection members have a geometric cross section which seat with the interior grooves of the bottom edges of the two end panels and a longitudinally extending interior facing flat surface positioned to fit parallel and flush with the respective end wall interior surface while crate is assemble, wherein the transverse ends of the bottom panel overlap the bottom edge of their respective end panels forming a right angle assembled edge; and 
(iii) two side panels each comprising a plurality of longitudinal slats and two transverse connection members connecting the plurality of longitudinal slats in parallel, the transverse connection members have a geometric cross section which seat with the interior grooves of the opposing side edges of the two end panels respectively and a longitudinally extending, interior facing flat surface positioned to fit parallel and flush with the respective end wall interior surface while crate is assembled, wherein the transverse ends of the two side panels overlap the opposing side edges of their respective end panels forming a right angle assembled edge and the bottom edges of the two side panels overlap the longitudinal edges of the bottom panel form a right angle assembled edge; wherein while the crate is assembled, at each end panel, the respective end transverse connection member flat surfaces and the respective end wall interior surface combine to form uniform, flat end walls; [.]
(b) uniformly stacking each unassembled knockdown crate, wherein the bottom panel, two end panels, and two side panels are each individually stacked one atop of the other; 
(c) shrink wrapping each of the uniformly stacked unassembled knockdown crates; and
(d) loading each shrink wrapped knockdown crate into a display box, wherein the exterior of the display box advertises the contents therein for display at a retail location.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent claimes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736